Citation Nr: 1520370	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974.

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

On July 26, 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.

In May 2013, the Board denied the petition to reopen a service connection claim for diabetes mellitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In September 2014, the Court issued a memorandum decision.  It determined that the May 2013 Board decision did not include sufficient reasons and bases to deny the claim.  It vacated the prior decision and remanded the issue to the Board for adjudication consistent with its memorandum decision.  

The Veteran has also perfected an appeal on the issues of service connection for an ear condition, right shoulder condition, left foot condition, hypertension, and erectile dysfunction.  He has a pending Board hearing for these issues.  (March 2015 RO letter).  The Board will defer jurisdiction on these issues until his hearing request is fulfilled.  38 C.F.R. §§ 20.700, 20.900(e).

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS). 





FINDINGS OF FACT

1.  By a February 2006 rating decision, the RO denied a claim of service connection for diabetes mellitus; the Veteran did not appeal.
 
2.  Evidence received since the RO's February 2006 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the diabetes mellitus claim; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

2. New and material evidence sufficient to reopen a previously denied claim of service connection for diabetes mellitus has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's petition to reopen was received in October 2008.  That same month, the RO sent to the Veteran a letter notifying him that his claim of service connection for diabetes mellitus was previously because the evidence failed to show that he had served in-country in Vietnam.  He was informed that he needed to submit new and material evidence and was advised of the definition of such. Specifically, he was informed that he should submit evidence showing that he had served in Vietnam as defined by regulation or how he was otherwise exposed to herbicides.  The Veteran was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letter in this case. Further, the Board finds that the October 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records; and lay statements.  The Veteran also presented testimony before a member of the Board.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence. 

The Veteran was not afforded a VA examination in connection with his petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  In this regard, the Board has considered whether the evidence presented is sufficient to trigger VA's duty to provide the Veteran with a medical examination, but finds that it is not.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Notably, while the evidence shows that the Veteran has a current diagnosis of diabetes mellitus, there is no evidence to suggest that the Veteran was indeed exposed to herbicides in service or that his diabetes is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (duty to provide medical examination is triggered by evidence a current disability; an event, injury, or disease that occurred in service; and an indication that the disability may be associated with the veteran's service).  

As explained below, the Veteran believes that he was exposed to Agent Orange in service as his ship was stationed in the Gulf of Tonkin.  He has not provided sufficient evidence of exposure.  At the hearing, he reported that he did not set foot in Vietnam, nor did his ship enter in-land waters of Vietnam.  He recalled an incident where he was required to clean unidentified substances off of the ship deck and that he witnessed aircraft spraying unidentified substances on or near the deck on many occasions.  The Veteran's own belief that these substances were in fact Agent Orange is not sufficient evidence to establish an in-service event, especially in light of the fact that he admits that he was never specifically told what these substances were.  As such, the Board finds that the evidence submitted since the February 2006 RO decision does not trigger VA's duty to provide a medical examination.  Accordingly, as new and material evidence has not been submitted and the Veteran's claim of service connection for diabetes mellitus has not been reopened; therefore, an examination is not required.   

The record reflects substantial compliance with the September 2014 Court memorandum decision.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  In the instant decision, the Board specifically considers the Veteran's narrative about aircrafts flying above his ship and spraying agents that blew onto his ship.  The Board explains why it does not find this narrative to constitute new and material evidence.   

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

The Veteran originally filed a claim for service connection for diabetes mellitus in October 2005.  In February 2006, the RO denied that claim based on a lack of evidence either directly linking the Veteran's diabetes mellitus to service or showing that he had been exposed to herbicides in service.  The RO specifically determined that the Veteran's service treatment and personnel records failed to provide any evidence that the Veteran had served "in country" in Vietnam.  The Veteran did not file a notice of disagreement (NOD) as to that decision and the February 2006 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

As a result of the finality of the February 2006 RO decision, a claim of service connection for diabetes mellitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence: 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required, nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material. 

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade, 24 Vet. App. at 117.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring). 

In this case, the evidence of record at the time of the February 2006 RO decision included the following: service treatment records (STRs), which contained no evidence of complaints or treatment related to diabetes in service; service personnel records showing service aboard the USS Lynde McCormick; VA treatment records showing diabetes diagnosed in 2003; a response to a request for information wherein the Veteran alleged exposure to herbicides in service in Vietnam aboard the USS Lynde McCormick; and an electronic response from the National Personnel Records Center (NPRC) indicating that the Veteran had no service in Vietnam.

Since the February 2006 RO decision, the evidence that has been added to the record includes: VA treatment records, SSA records, and lay statements from the Veteran, including his July 2012 hearing testimony. 

SSA records include copies of the Veteran's VA treatment records, which are either duplicative of records discussed below or are not relevant to the issue decided herein, as they are either silent as to the etiology of the Veteran's diabetes or pertain to treatment for disabilities other than diabetes mellitus.

A review of the VA treatment records shows that in June 2006, the Veteran reported for a VA examination consultation.  Regarding his military history, the Veteran stated that he had served in Vietnam, but had no shore duty.  He indicated that his duties included loading and unloading helicopters from Vietnam.  The VA clinician diagnosed diabetes mellitus, type II, "likely associated with Agent Orange exposure."  The clinician stated, however, that it was necessary to substantiate any claimed exposure. 

In support of his claim, the Veteran asserted that the USS Lynde McCormick was stationed in the Gulf of Tonkin from May 18, 1974, to April 9, 1974.  He believed this was proof that he was exposed to Agent Orange in service.  

During his July 2012 hearing, the Veteran reiterated his belief that he was exposed to Agent Orange while stationed aboard the USS Lynde McCormick.  He reported that ships and helicopters that sprayed Agent Orange flew over his ship on many occasions.  He stated that the wind would carry Agent Orange sprayed over land back to his ship.  He indicated that on one occasion he was outfitted with an ill-fitting plastic jumpsuit and helmet and ordered to go on deck "with a solution and . . . scrub it off of the deck."  When asked whether he was ever informed of what the substance that he was ordered to scrub from the deck was, the Veteran replied that he was not informed of the particular nature of the substance or of the solution used to clean the deck.  The Veteran denied seeing any planes or helicopters actually spray any substances, but stated that the substance that he was ordered to scrub from the deck resembled white particles or flakes.  He further stated that at no time did his ship operate in brown water, nor did he go ashore for any reason.

Upon review, the Board finds that the evidence submitted since the February 2006 RO decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in February 2006, or does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  The evidence before the RO in February 2006 showed that the Veteran was stationed aboard the USS Lynde McCormick and contained his assertion that his diabetes mellitus was related to his alleged exposure to Agent Orange as a result of that service.  As noted above, the RO determined that the evidence before it in February 2006 failed to show that the Veteran had served "in country" in Vietnam or had actual exposure to herbicides.  Although the evidence associated with the record since the February 2006 decision includes a VA treatment record that suggests that the Veteran's diabetes mellitus was related to Agent Orange exposure, the clinician specifically indicated that any such exposure needed to be substantiated.  

With regard to the Veteran's lay statements, he provided several narratives about the circumstances of his service.  In June 2006, he informed a VA clinician that he loaded and unloaded helicopters.  He did not allege that those duties exposed him to Agent Orange or other herbicides at that time.  At the July 2012 hearing, he reported witnessing aircraft spraying an unidentified agent flying over his ship on many occasions.  He also reported that the winds blew the agent sprayed onshore back toward the ship.  He recalled being ordered to scrub an unidentified substance off of the ship deck.  He described it as white, but indicated that he was unsure what it was.  He does not indicate he had any knowledge of the purported agents being sprayed and cleaned up.  

The Veteran is presumed credible in his narratives.  Justus, supra.  However, his narratives do not indicate any particular knowledge of what the white particles were or the alleged agents being sprayed by aircraft flying nearby and overhead of his ship.  The presumption of credibility afforded to evidence for the purpose of reopening does not transform mere speculation about what the substances at issue were into fact.  If the Veteran has no knowledge of the nature of the substances, and the record does not otherwise suggest the nature of the substances, then the only "fact" that is presumed credible is that the substances were present as stated by the Veteran; the Veteran's uninformed speculation that perhaps the substances could have been herbicides does not mean that the Board must presume that the substances were herbicides for the purposes of reopening the claim.  Speculation is not fact, as far as the presumption is concerned.

Moreover, to the extent the Veteran implies that such substances were Agent Orange, the Board finds that he is not competent to make such an inference.  38 C.F.R. § 3.159(b) (competent lay evidence means evidence that does not require specialized education, training, or experience).   The Board considers information concerning the use and storage of tactical herbicides to be a complex, technical issue requiring specialized education, training, or experience.  For the Veteran to be competent to infer Agent Orange exposure, the evidence must show that he had some specialized knowledge about tactical herbicides or received information from someone who did.  Service records do not in any way suggest that he had such education, training, or experience, and he does not assert that he did.  Thus, the Board need not address his credibility as he is not competent to infer herbicide exposure from unknown substances.  Justus, supra.  He does not otherwise assert that a competent individual ever informed him that the substances were Agent Orange.  His current narratives are simply not sufficient to constitute new and material evidence as they do not substantiate his exposure to Agent Orange.  

Also at the July 2012 hearing, the Veteran explicitly denied having gone ashore and indicated that his ship did not conduct "brown water" operations during the time he was stationed upon it.  The Board notes that in Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Feb. 25, 2015), the Court found that VA's definition of inland waterways was irrational, although the Court acknowledged that VA retains its discretionary authority to define the scope of the presumption.  The Court vacated the Board's decision in that case for VA to reevaluate its definition of inland waterways as it applies to Da Nang Harbor.  In this case, nothing in the record suggests that the Veteran's vessel was stationed in Da Nang harbor.  Instead, the vessel was in the Gulf of Tonkin, which is clearly not an inland waterway.  These reports essentially preclude any finding that the Veteran had qualifying service for a presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).

In sum, the new evidence is cumulative and redundant of previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.  It does not substantiate that the Veteran was exposed to herbicides in service, that he served in Vietnam, as defined by regulation, that he served in an inland waterway, or that his diabetes is otherwise related to service.  It does not raise a reasonable possibility of substantiating the claim, nor trigger VA's duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  The petition to reopen the claim of service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen a claim of service connection for diabetes mellitus has not been received, the claim to reopen is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


